Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the Applicant’s communication filed on 12/1/2020. 

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicants’ representative Mr. Mark Terry, Reg. No. 47,133, on 4/26/2022.

1. (Original) A device comprising: 
a housing configured for coupling to a rear of a mobile computing device, the housing including a rechargeable battery; 
a first power port in the housing, the first power port conductively coupled to the rechargeable battery and configured for accepting external power for recharging the rechargeable battery; 
a first receptacle in the housing, wherein the first receptacle is configured to accept an electronic cigarette element; 
a charging terminal located in the first receptacle such that when the electronic cigarette element is inserted into the first receptacle, one end of the electronic cigarette element contacts the charging terminal, and wherein the charging terminal is conductively coupled to the rechargeable battery; 
wherein when the electronic cigarette element contacts the charging terminal, the rechargeable battery recharges a battery of the electronic cigarette element; and 
a second receptacle in the housing, wherein the second receptacle is configured to accept a cartridge for the electronic cigarette element.

2. (Original) The device of claim 1, further comprising a flat surface on a rear of the housing and an adhesive on said flat surface for coupling to the rear of the mobile computing device.

3. (Original) The device of claim 2, further comprising a wireless charging system embedded in the housing, wherein when the housing is placed in proximity to the mobile computing device, the wireless charging system charges a battery of the mobile computing device.

4. (Original) The device of claim 3, wherein the wireless charging system is an inductive charging system.

5. (Amended) The device of claim 4, wherein the charging terminal is at least one male protrusion that is inserted into a détente in the  electronic cigarette element.

6. (Original) The device of claim 5, further comprising a photovoltaic cell on an external surface of the housing, the photovoltaic cell configured to produce an electrical current that is used to recharge the rechargeable battery.

7. (Original) The device of claim 6, further comprising a credit card holder on an external surface of the housing, the credit card holder configured for holding at least one credit card.

8. (Original) A device comprising: 
a housing configured for coupling to a rear of a mobile computing device, the housing including a removable rechargeable battery located in a first receptacle in the housing; 
a first power port in the housing, the first power port conductively coupled to the rechargeable battery and configured for accepting external power for recharging the rechargeable battery; 
a second receptacle in the housing, wherein the second receptacle is configured to accept an electronic cigarette element; 
a charging terminal located in the second receptacle such that when the electronic cigarette element is inserted into the second receptacle, one end of the electronic cigarette element contacts the charging terminal, and wherein the charging terminal is conductively coupled to the rechargeable battery; 
wherein when the electronic cigarette element contacts the charging terminal, the rechargeable battery recharges a battery of the electronic cigarette element; and 
a third receptacle in the housing, wherein the third receptacle is configured to accept a cartridge for the electronic cigarette element.

9. (Original) The device of claim 8, further comprising a flat surface on a rear of the housing and an adhesive on said flat surface for coupling to the rear of the mobile computing device.

10. (Original) The device of claim 9, further comprising a wireless charging system embedded in the housing, wherein when the housing is placed in proximity to the mobile computing device, the wireless charging system charges a battery of the mobile computing device.

11. (Original) The device of claim 10, wherein the wireless charging system is an inductive charging system.

12. (Amended) The device of claim 11, wherein the charging terminal is at least one male protrusion that is inserted into a détente in the  electronic cigarette element.

13. (Original) The device of claim 12, further comprising a photovoltaic cell on an external surface of the housing, the photovoltaic cell configured to produce an electrical current that is used to recharge the rechargeable battery.

14. (Original) The device of claim 13, further comprising a credit card holder on an external surface of the housing, the credit card holder configured for holding at least one credit card.

15. (Original) A device comprising: 
a housing including a removable rechargeable battery located in a first receptacle in the housing; 
a flat surface on a rear of the housing and an adhesive on said flat surface for coupling to a rear of a mobile computing device; 
a first power port in the housing, the first power port conductively coupled to the rechargeable battery and configured for accepting external power for recharging the rechargeable battery; 
a second receptacle in the housing, wherein the second receptacle is configured to accept an electronic cigarette element; 
a charging terminal located in the second receptacle such that when the electronic cigarette element is inserted into the second receptacle, one end of the electronic cigarette element contacts the charging terminal, and wherein the charging terminal is conductively coupled to the rechargeable battery; 
wherein when the electronic cigarette element contacts the charging terminal, the rechargeable battery recharges a battery of the electronic cigarette element; and 
a third receptacle in the housing, wherein the third receptacle is configured to accept a cartridge for the electronic cigarette element.

16. (Original) The device of claim 15, further comprising a wireless charging system embedded in the housing, wherein when the housing is placed in proximity to the mobile computing device, the wireless charging system charges a battery of the mobile computing device.

17. (Original) The device of claim 16, wherein the wireless charging system is an inductive charging system.

18. (Amended) The device of claim 17, wherein the charging terminal is at least one male protrusion that is inserted into a détente in the  electronic cigarette element.

19. (Original) The device of claim 18, further comprising a photovoltaic cell on an external surface of the housing, the photovoltaic cell configured to produce an electrical current that is used to recharge the rechargeable battery.

Reasons for Allowance
Claims 1-19 are allowed; the following is an examiner’s statement of reasons for allowance: claim 1 is the broadest independent claim.
Sabet (publication number 2016/0345628), hereinafter Sabet, teaches (please refer to Fig. 2C, 3C) a case for a mobile phone, having one or two cavities in the back; the cavities in the back are design to fit an electronic cigarette which can be inserted into the cavities. The case can be connected to a power outlet, and simultaneously charge the electronic cigarettes and the mobile phone.

    PNG
    media_image1.png
    414
    527
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    615
    587
    media_image2.png
    Greyscale

Yang (publication number 2015/0201050), hereinafter Yang, teaches (please refer to Fig. 5) a shell for a mobile phone, having two magnets embedded in the back side of the shell; after the mobile phone is inserted into the shell, the mobile phone can adhere to a metal surface; Yang addresses the first limitation of claim 1, which requires "a housing configured for coupling to a rear of a mobile".

    PNG
    media_image3.png
    658
    340
    media_image3.png
    Greyscale

However, a combination of these references would not teach or suggest or render obvious the limitations of claim 1, i.e., a compartment which adheres to the back of a mobile phone, the compartment having two receptacles and one rechargeable battery: a first receptacle for storing an electronic cigarette while one end of the electronic cigarette is kept connected to a charging terminal while charging from the battery; and a second receptacle to store an electronic cigarette cartridge, as claimed. All independent claims have limitations similar to the ones cited; therefore, the reasons would be similar.
Application numbers 15/913,710, 16/553,117, 17/236,092 belong to the same patent family, and present information that is relevant to the current application; however, a double patenting rejection does not need to be applied for the same reasons presented above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-3334.  The examiner can normally be reached on Monday and Tuesday from 9:00 AM to 5:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/RONALD EISNER/
Primary Examiner, Art Unit 2644